ERICKSTAD, Judge
(concurring specially) .
A state through its constitution may guarantee rights to its citizens not provided for in the Constitution of the United States as long as those rights do not violate the United States Constitution. To understand that this is true, especially as it affects the right of a state to guarantee to a juvenile a jury trial in the adjudicative stage of a juvenile court proceeding, we need only listen to Justice Blackmun speaking for the majority of the United States Supreme Court in McKeiver v. Pennsylvania.
“If, in its wisdom, any State feels the jury trial is desirable in all cases, or in certain kinds, there appears to be no impediment to its installing a system embracing that feature. That, however, is the State’s privilege and not its obligation.” McKeiver v. Pennsylvania, 403 U.S. 528, 91 S.Ct. 1976, 29 L.Ed.2d 647 (1971).
If a juvenile was entitled to a jury trial under our State Constitution as adopted in 1889, it would seem that he could not be deprived of that right by a statute subsequently enacted, no matter how innocuous sounding the title.
Section 7 of Article I of our State Constitution reads:
“Section 7. The right of trial by jury shall be secured to all, and remain inviolate; but a jury in civil cases, in courts not of record may consist of less than twelve men, as may be prescribed by law.”
If the adjudicative stage of a juvenile court proceeding is criminal in nature, then Section 13 of Article I of our State Constitution also comes into play.
“Section 13. In criminal prosecutions in any court whatever, the party accused shall have the right to a speedy and public trial; to have the process of the court to compel the attendance of witnesses in his behalf; and to appear and defend in person and with counsel. No person shall be twice put in jeopardy for the same offense, nor be compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty or property without due process of law.”
Because of the importance of determining whether these provisions of our State Constitution apply, we must determine the nature of the proceeding in the instant case.
Here we look to the objectives of our Juvenile Court Act.
“27-20-01. Interpretation.. — This chapter shall be construed to effectuate the following public purposes:
“1. To provide for the care, protection, and wholesome moral, mental, and physical development of children coming within its provisions;
“2. Consistent with the protection of the public interest, to remove from children committing delinquent acts the taint of criminality and the consequences of criminal behavior and to substitute therefor a program of treatment, training and rehabilitation;
“3. To achieve the foregoing purposes in a family environment whenever possible, separating the child from his parents only when necessary for his wel*655fare or in the interest of public safety;
“4. To provide a simple judicial procedure through which this chapter is executed and enforced and in which the parties are assured a fair hearing and their constitutional and other legal rights recognized and enforced; and
“5. To provide simple interstate procedures which permit resort to cooperative measures among the juvenile courts of the several states when required to effectuate the purposes of this chapter.”
From those purposes one could conclude that the Act is designed as a means of providing for the care, health, and happiness of children and not as a means of prosecuting children for acts of delinquency.
Its general objective, then, is apparently not the prosecution of criminals.
We should, however, look beyond the objectives of the Act to the other provisions of the Act and to its product. It would appear that the other provisions of the Act support the objectives. Since our State adopted the Uniform Juvenile Court Act as recently as 1969, it is too soon for us to judge the Act by its product.
At this point in time, then, we conclude that the Act is not a criminal prosecution within the meaning of Section 13 of Article I of our State Constitution.
The next question is whether the hearing provided for under the Act is a trial and thus governed by Section 7 of Article I of our State Constitution.
The juvenile here is charged with having committed robbery in the first degree, which offense if committed by an adult would constitute a felony.
One of the responsibilities of the Juvenile Court in this case was to determine whether the juvenile committed this offense. This phase of the Juvenile Court’s work has been denominated the adjudicatory stage.
The Juvenile Court in determining this issue is doing m> more and no less than a judge in a civil or criminal case when the judge is the trier of the facts and is doing no more and no less than a jury in a civil or criminal case when the jury is the trier of the facts.
It would seem, then, that the juvenile is on trial in the sense that the Juvenile Court in this stage of the proceedings is determining the facts. In the instant case, this duty necessitated a determination of the issue of whether the juvenile committed acts amounting to the crime of robbery in the first degree if committed by an adult. The logical conclusion must be that the juvenile was on trial.
Since we have heretofore determined that this is not a criminal proceeding, the final issue is whether the proceeding is a trial in equity or in law. As the majority opinion points out, Section 7 has been held not applicable to proceedings in equity. I would adhere to the decisions which so hold at this time.
It is my hope that the new Act can be administered in such a way through the support of. the Legislature in its funding capacity that the rehabilitation goals may be achieved. Should time and experience prove to the contrary and the Act become merely a punitive tool, a jury trial might then be justified under our State Constitution.
For this reason, I concur only in the result of the majority opinion.
PAULSON, J., concurs.